Citation Nr: 0728878	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her husband, and T.S.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from January 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which, in pertinent part, denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran disagreed with this 
decision in October 2003 and perfected a timely appeal in May 
2004.  An RO hearing was held on this claim in October 2006.


FINDINGS OF FACT

It is at least as likely as not that the veteran's PTSD is 
causally linked, at least in part, to in-service sexual 
harassment and intimidation.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

As the disposition herein reached represents a grant of the 
benefit sought, the need to discuss VA's efforts to comply 
with the VCAA, its implementing regulations, and the 
interpretive jurisprudence is obviated.  

Factual Background

A review of the veteran's service medical records indicates 
that she reported no relevant medical history at her 
enlistment physical examination in December 1970.  The in-
service examiner stated that the veteran "appears 
emotionally stable and should adjust."  The veteran was not 
evaluated or treated for a psychiatric disorder, to include 
PTSD during service but she reported a history of nervous 
trouble at her separation physical examination in July 1972.  
The in-service examiner noted that such was nervous tension 
and the veteran had never been on medication.  The mental 
status part of the examination was normal.  In August 1972, 
the veteran certified that there had been no change in her 
medical condition since her separation physical examination.

A review of the veteran's service personnel records shows 
that her military occupational specialty (MOS) was clerk 
typist.  A review of the "Record of Assignments" in the 
veteran's service personnel file shows that her conduct and 
efficiency throughout her period of active duty were all 
"excellent" except for a rating of "good" efficiency in 
October 1971.  There is a Letter of Commendation dated on 
April 29, 1971, from the veteran's commanding officer in 
which the veteran is commended for "the exemplary manner in 
which you performed your duties" during basic training.  The 
veteran's commanding officer also stated, "Especially 
noteworthy was the manner in which you displayed tremendous 
enthusiasm toward your platoon."  This letter was signed by 
the veteran's commanding officer and co-signed by her platoon 
officer and platoon sergeant.  A DA Form 2496, "Disposition 
Form", dated on July 21, 1972 and signed by the veteran's 
commanding officer, noted that her conduct was "excellent."  
A memorandum dated on July 24, 1972, also noted that the 
veteran's efficiency was "excellent."  

A review of the veteran's post-service Vet Center treatment 
records shows that, in July 2002, she reported that she had 
been sexually molested by her active duty recruiter when she 
signed up for active service.  She also reported that, while 
in basic training, she was sexually harassed and assaulted by 
another female recruit who was a lesbian and attempted to 
engage the veteran in sexual activity.  

On VA outpatient treatment in February 2003, the veteran 
complained of anxiety and depression.  "These problems 
started back in her childhood." She reported being stalked 
during active service by a lesbian.  "She said that she was 
given a guard because of the significance of this stalking."  
Mental status examination of the veteran showed normal 
speech, stuttering that progressively worsened during the 
interview, and "a mixed picture of depression and anxiety 
including PTSD."   "She describes some panic like symptoms 
although she does not seem to have a good knowledge of what 
depression and anxiety really are."  There were no 
delusions, illusions, or hallucinations.  The veteran denied 
suicidal or homicidal ideation, plans, or intent, and was 
fully oriented.  The VA examiner stated that the veteran had 
"a history since childhood of multiple traumatic events 
including military sexual trauma."  The veteran's Global 
Assessment of Functioning (GAF) score was 40.  The diagnoses 
included PTSD.

In a July 2003 statement, the veteran contended that, on her 
first day of basic training, she had been confronted by a 
lesbian who asked if she was gay and then sexually harassed 
her.  The veteran contended that other women in her platoon 
were forced to submit sexually to this fellow service member.  
The veteran also contended that, while on active duty, she 
was threatened by this woman and finally reported her to 
military authorities.  This woman was court-martialed and the 
veteran was assigned a "bodyguard" during the court-
martial.  

On VA PTSD examination in July 2003, the veteran complained 
of recurrent intrusive recollections of military trauma, 
recurrent distressing dreams of the event, sleep disturbance, 
irritability, and anger outbursts.  The veteran reported 
being sexually harassed by her in-service recruiter and then 
sexually harassed during basic training by a lesbian service 
member.  She was pressured to join lesbian activities by 
other service members.  She continued to feel her life was 
endangered after basic training was finished.  "She states 
that the experience was so traumatic that she has "blocked 
out" many important aspects of the trauma, including the 
name of the individual who was stalking her."  She reported 
that, when she got a chance to get out of service "she did 
so quickly owing to he harassment experience and continued 
fear of being killed by her stalker."  The veteran reported 
further that her in-service performance had been outstanding.  
She denied any specific post-service trauma except for having 
an affair with a Vet Center counselor while her husband was 
hospitalized for in-patient PTSD treatment.  She first 
received treatment for her PTSD in December 2002.  She 
reported suicidal ideation in the past but denied any actual 
suicide attempts.  The VA examiner reviewed the veteran's 
claims file and medical records.

Mental status examination of the veteran in July 2003 showed 
psychomotor activity within normal limits, obvious 
stuttering, appropriate thought content with some loose 
associations, full orientation, intact memory "with the 
exception of some of the details of her traumas which she 
seems to have repressed."  The veteran's GAF score was 48.  
The VA examiner noted that, although the veteran claimed in-
service sexual harassment, her memory "for some important 
details of the military trauma is impaired, such as the name 
of the perpetrator.  The extent of the effects of the 
military trauma on the veteran's current employment 
functioning are unclear."  The VA examiner also noted that 
the veteran had been employed "for significant periods since 
her military discharge.  She is currently unemployed, 
however, and states that lack of confidence makes it 
difficult for her to pursue employment right now."  The VA 
examiner stated that it was "difficult if not impossible to 
separate" the veteran's pre-military history of childhood 
and early adulthood physical and sexual trauma from her in-
service military trauma.  The VA examiner also stated, "It 
is certainly possible that the ongoing childhood abuse [the 
veteran] suffered put her at increased risk for developing 
PTSD in response to subsequent traumas such as harassment in 
the military."  The diagnosis was chronic PTSD.

The veteran also submitted a completed PTSD Personal Assault 
Questionnaire to the RO in October 2003.  A review of this 
PTSD Questionnaire shows that the veteran did not describe 
any of her claimed in-service stressors.  She attached two VA 
Form 21-4142's to her PTSD Questionnaire.  On these forms, 
the veteran contended that she was a "key witness to a court 
martial during [the] spring or summer of 1972" and that she 
had been sexually harassed and sexually assaulted during 
service.

The veteran submitted multiple statements in support her 
claim.  In statements attached to her October 2003 notice of 
disagreement, the veteran's husband repeated the veteran's 
contentions regarding her claimed in-service sexual 
harassment by "a Puerto Rican" woman.  He stated that this 
woman had been court-martialed and threatened to kill the 
veteran.  The veteran's husband stated further that his wife 
"has continually been fearful for her life ever since.  She 
has told me many times over the years that she fears this 
woman will find her and carry out those threats!"  The 
veteran repeated her contentions in statements received at 
the RO in October 2004 and January 2006.  Her husband 
repeated his statements regarding the veteran's claimed in-
service stressors in a January 2006 statement.  In a March 
2006 statement, J.S., a counselor at the Fairbanks, Alaska, 
Vet Center, stated that he had seen the veteran for 
8 sessions in 1986-1987 concerning anxiety disorder.  "I 
assessed her condition to be post-traumatic stress disorder 
from military service.  Sexual harassment and sexual 
intimidation were major issues for her."  In a March 2006 
statement, the veteran's sister stated that, when the veteran 
had been on active duty, she wrote her parents "all the 
time.  My mom would be upset when she wrote because [the 
veteran] would write my mom and tell her that she was being 
harassed....Also that her life was in danger."

In June 2006, C.D.A., Ph.D. (-initials used to protect 
privacy) (Dr. C.D.A.), provided a summary of the veteran's 
treatment.  The veteran had been treated since March 2006 for 
PTSD.  She had been married to her husband for 35 years had 
had 3 adult children.  Mental status examination of the 
veteran showed that she was fully oriented, typically 
anxious, guarded, hesitant, self-effacing, and tentative 
speech, and occasionally tearful.  The veteran had reported 
sexual molestation by her recruiter and sexual assault during 
boot camp by another recruit and being subjected to gang 
violence "for refusing to submit."  The veteran also 
reported being assigned a bodyguard during court-martial 
proceedings following her complaints of sexual harassment.  
Dr. C.D.A. stated that the veteran's PTSD symptoms included 
sleep disturbance, nightmares, intrusive thoughts, and 
irritability.  The veteran's GAF score was 45.  Dr. C.D.A. 
opined that the veteran's PTSD was directly related to 
service.  The diagnoses included chronic PTSD.

Information obtained from the Social Security Administration 
(SSA) in March 2007 indicates that the veteran is not 
receiving SSA benefits.

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2006).

Analysis

The Board finds that the evidence is in relative equipoise 
and therefore supports the veteran's claim for service 
connection for PTSD.  

In June 2006, Dr. C.D.A. diagnosed PTSD and unequivocally 
linked it to the veteran's claimed in-service stressors, to 
include a sexual assault and sexual harassment.  However, the 
probative value of this opinion is significantly diminished 
because the veteran did not report her pre-service history of 
childhood physical and sexual trauma to Dr. C.D.A. before he 
offered his opinion and it is not clear whether Dr. C.D.A. 
had access to or reviewed the veteran's claims file prior to 
offering his opinion.  Upon VA psychiatric examination in 
February, it was noted that the veteran had a history of 
multiple pre-service and in-service sexual traumas, which 
resulted in a "mixed picture" of depression and anxiety, 
including PTSD.  In July 2003, a VA psychiatrist noted that 
the veteran had blocked out many critical details of her 
claimed in-service personal assault, including the name of 
her alleged in-service stalker.  It was further noted that 
she had repressed her memory for details of the asserted in-
service trauma.  Following comprehensive examination of the 
veteran and after reviewing the veteran's claims file and 
medical records, the VA examiner concluded in July 2003 that 
it would be "difficult if not impossible to separate" the 
veteran's pre-service physical and sexual trauma from her 
claimed in-service trauma.  Thus, both competent VA opinions 
must be read as linking the veteran's PTSD, in part, to her 
in-service stressors. 

In view of the foregoing, the Board finds that there is 
competent evidence that establishes a nexus between the 
veteran's PTSD and in-service sexual trauma.  The central 
question here is whether the record confirms any of the in-
service stressors claimed by the veteran. 

The veteran's service records are negative for any findings 
that were attributed to a sexual assault, harassment or 
intimidation.  Aside from one rating as "good" in October 
1971, the veteran's service personnel records show that she 
consistently received "excellent" ratings during active 
service, including a Letter of Commendation for her efforts 
during basic training.  These records do not show that there 
was any appreciable deterioration in the veteran's work 
performance or efficiency or any behavior changes at any time 
during active service that would corroborate her assertion of 
an in-service personal assault or other sexual trauma. 
However, she reported a history of nervous trouble upon her 
separation physical examination in July 1972, which the 
examiner classified as "nervous tension.  More importantly, 
the Board finds that the veteran and her husband's statements 
relating to the in-service events are credible.  The veteran 
in particular has been consistent in describing sexual 
harassment and intimidation while on active duty and several 
reports of post-service psychiatric examinations include 
opinions that did not raise any question as to the veracity 
of the veteran's alleged stressors during service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and finds that the 
relevant evidence is at least in equipoise and therefore 
supports the claim for service connection for PTSD.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


